                          Case 6:21-bk-00101-KSJ           Doc 34      Filed 06/02/21      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                06/02/2021 09:30 AM
                                                                COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                    FILING DATE:
6:21-bk-00101-KSJ                        13                       01/12/2021
Chapter 13
DEBTOR:                Terry McLees


DEBTOR ATTY:           Matthew Gross
TRUSTEE:               Laurie Weatherford
HEARING:
1) Confirmation Hearing
Amended Chapter 13 Plan (Doc #20)
Objection by U.S. Bank National Association to Confirmation of Chapter 13 Plan (Doc #17)
Response by Debtor to U.S. Bank's Objection to Confirmation (Doc #18)
2) Debtor's Objection to Notice of Post-Petition Mortgage Fees, Expenses, and Charges (Doc #32)
Notice by U.S. Bank National Association of Postpetition Mortgage Fees, Expenses and Charges Related to Claim 3 - filed
                        5/14/21
Prior Cases:
94-1968-KSJ, Chapter 7 filed 4/13/1994, Discharged 7/27/1994
09-5551-KSJ, Chapter 7 filed 4/26/2009., Discharged 6/28/2011
20-2183-KSJ, Chapter 13 filed 4/13/2020, Dismissed Voluntarily 5/7/2020
.

APPEARANCES:: Laurie Weatherford (Trustee); Matthew Gross (Debtor Atty);

RULING:
1) Confirmation Hearing

Amended Chapter 13 Plan (Doc #20) - Confirmed:Order by Trustee;



2) Debtor's Objection to Notice of Post-Petition Mortgage Fees, Expenses, and Charges (Doc #32) - Sustained:Order by Gross;
(gww).
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 6:21-bk-00101-KSJ                     Chapter 13
